MEMORANDUM **
Roberto Rubio Alcaraz, a native and citizen of Mexico, petitions for review of the *444Board of Immigration Appeals’ (“BIA”) order denying his untimely motion to reopen. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s decision not to exercise its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
To the extent Rubio Alcaraz challenges the BIA’s March 11, 2003 order, we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1). We previously reviewed this order in No. 03-71310, Rubio Alcaraz v. Gonzales, 123 Fed.Appx. 330 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.